                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JERMAINE A. HAMPTON,

        Plaintiff,                                                      ORDER
 v.
                                                             Case No. 18-cv-00935-wmc
 JAMES MEUOCHOW, ET AL,

        Defendants.


       Plaintiff Jermaine A. Hampton has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed with

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than December 5, 2018. If I find that plaintiff is indigent, I will calculate an initial

partial payment amount that must be paid before the court can screen the merits of the

complaint under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the

balance of the filing fee in installments.




                                             ORDER

       IT IS ORDERED that plaintiff Jermaine A. Hampton may have until December 5, 2018

to submit a trust fund account statement for the period beginning approximately May 13, 2018

and ending approximately November 13, 2018. If, by December 5, 2018, plaintiff fails to
respond to this order, I will assume that plaintiff wishes to withdraw this action voluntarily.

In that event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 13th day of November 13, 2018.

                                       BY THE COURT:

                                       /s/

                                       PETER OPPENEER
                                       Magistrate Judge
